On the Court’s own motion, appeal, insofar as taken from that part of the Appellate Division order which denied appellant’s motion for a stay, dismissed, without costs, upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from the remaining part of the Appellate Division order, dismissed, without costs, upon the ground that no appeal lies from that portion of the Appellate Division order which dismissed the appeal from a decision of Supreme Court. Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order which denied defendant movant’s motion for a stay, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the remaining part of the Appellate Division order, dismissed upon the ground that no appeal lies from that portion of the Appellate Division order which dismissed the appeal from a decision of Supreme Court. Motion for a stay dismissed as academic.